Citation Nr: 0033049	
Decision Date: 12/19/00    Archive Date: 12/28/00	

DOCKET NO.  97-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right hip with sciatic radiculopathy 
of the right lower extremity, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran perfected an appeal from the April 1997 RO 
decision regarding the denial of service connection for tinea 
pedis and onychomycosis of the feet.  An April 1999 RO 
decision granted service connection for tinea pedis with 
onychomycosis.  Therefore, the issue of entitlement to 
service connection for this disability is moot. 

A July 1999 RO decision denied an increased evaluation for 
the veteran's service-connected residuals of gunshot wound of 
the left forearm, currently evaluated as 10 percent 
disabling.  The veteran was notified of this action by 
official letter dated July 29, 1999.  In October 1999, a 
statement was received from the veteran that does not make 
reference to his left forearm.  A statement from the veteran, 
dated August 28, 2000, and faxed by the Georgia Veterans 
Services on August 27, 2000, indicates the veteran's desire 
to appeal the issue of the evaluation of residuals of shell 
fragment wounds of the left forearm.  During a personal 
hearing in September 2000, before a Member of the Board, the 
veteran indicated his desire to pursue an appeal of the 
denial of an increased evaluation for residuals of a fragment 
wound of the left forearm.  The issue of whether a timely 
notice of disagreement has been received with respect to the 
July 1999 RO decision denying an increased evaluation for 
residuals of fragment wound of the left arm is referred to 
the RO for its consideration.  The issue of entitlement to an 
increased rating for residuals of fragment wound of the left 
forearm is also referred to the RO for its consideration.

The July 1999 RO decision had also denied a compensable 
evaluation for the veteran's service-connected bilateral 
pterygia.  In a VA Form 646, dated August 25, 1999, the 
veteran's representative indicates that the issues included 
an increased rating for bilateral pterygia.  This would 
constitute a notice of disagreement with the July 1999 RO 
decision.  However, the August 28, 2000, statement from the 
veteran withdrawing all issues was dated subsequent thereto.  
A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204(a).  
The veteran's August 28, 2000, statement is a withdrawal of 
the notice of disagreement with respect to the evaluation 
assigned his bilateral pterygia and a remand by the Board is 
therefore not required under the provisions of Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDING OF FACT

In an August 2000 statement signed by the veteran, prior to 
the promulgation by the Board of a decision in the appeal, 
notification was received from the veteran that he no longer 
desired to appeal any issues except residuals of a shell 
fragment wound of the left forearm. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issues of increased ratings for 
post-traumatic stress disorder, residuals of shell fragment 
wound of the right hip, and bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the 
expressed written consent of the appellant.  38 C.F.R. 
§ 20.204(c).  In an August 2000 statement, the veteran 
withdrew his appeal with respect to the issues of increased 
ratings for post-traumatic stress disorder, residuals of 
shell fragment wound of the right hip, and bilateral hearing 
loss.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to the issues of increased 
ratings for post-traumatic stress disorder, residuals of 
shell fragment wound of the right hip, and bilateral hearing 
loss and does not have jurisdiction to remand the appeal with 
respect to an increased rating for bilateral pterygia.  They 
are all dismissed without prejudice.  


ORDER

The appeal with respect to an increased rating for post-
traumatic stress disorder is 

dismissed.

The appeal with respect to an increased rating for residuals 
of shell fragment wound of the right hip with sciatic 
radiculopathy of the right lower extremity is dismissed.

The appeal with respect to an increased rating for bilateral 
hearing loss is dismissed.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

